 
BORROWER SECURITY AGREEMENT
 


 
THIS BORROWER SECURITY AGREEMENT (as amended, restated, supplemented, extended
or otherwise modified from time to time, this "Agreement") dated as of August
18, 2011, is entered into by WILLIAM RAST LICENSING, LLC, a California limited
liability company, as debtor ("Debtor"), in favor of Monto Holdings (Pty) Ltd.
(together with its successors and assigns, "Secured Party").
 
WHEREAS, the Debtor has requested a term loan from Secured Party, in an original
principal amount of $1,000,000 on the terms set forth in that certain Promissory
Note of even date herewith issued by Debtor in favor of Secured Party (as
amended, restated, supplemented, extended or otherwise modified from time to
time, the "Monto Note").
 
WHEREAS, as a condition to the obligation of Secured Party to loan and advance
funds pursuant to the Monto Note, Secured Party has required Debtor to enter
into this Agreement and to grant the security interests described herein in the
Collateral in favor of Secured Party.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good, valuable, and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1.           Definitions.
 
(a)           Capitalized terms used herein and not otherwise defined herein
shall have the meanings provided in the Monto Note.  This Agreement is the
"Borrower Security Agreement" referred to in the Monto Note.  This Agreement is
one of the "Transaction Documents" referred to in the Monto Note.  To the extent
that any terms or concepts defined or used herein are defined or used in the UCC
(as defined below), such terms or concepts shall be interpreted for purposes
hereof in a manner that is consistent with such definition or use in the UCC.
 
(b)           The following terms shall have the meanings set forth below:
 
"Account" has the meaning given such term in Section 9102(a)(2) of the UCC.
 
"Account Debtor" has the meaning given such term in Section 9102(a)(3) of the
UCC.
 
"Certificate of Title" has the meaning given such term in Section 9102(a)(10) of
the UCC.
 
"Certificated Security" has the meaning given such term in Section 8102(a)(4) of
the UCC.
 
"Chattel Paper" has the meaning given such term in Section 9102(a)(11) of the
UCC.
 
 
-1-

--------------------------------------------------------------------------------

 
 
"Collateral" shall mean all right, title, and interest of Debtor in and to all
of the following property of Debtor, whether now owned or hereafter acquired and
whether now existing or hereafter coming into existence:
 
(i)             Accounts;
 
(ii)            Chattel Paper and rights to receive monies included thereby;
 
(iii)           Commercial Tort Claims;
 
(iv)           Deposit Accounts;
 
(v)           Documents;
 
(vi)           Equity Collateral;
 
(vii)          General Intangibles;
 
(viii)         Goods, including Inventory and Equipment;
 
(ix)           Instruments and rights to receive monies included thereby;
 
(x)            Intellectual Property;
 
(xi)           Investment Property, including Commodity Accounts and Commodity
Contracts;
 
(xii)          Letter-of-Credit Rights;
 
(xiii)         Notes;
 
(xiv)         other tangible and intangible personal property and Fixtures of
Debtor;
 
(xv)          to the extent related to any property described in the clauses (i)
through (xiv), all books, correspondence, loan files, records, invoices, and
other papers, including without limitation all tapes, cards, computer runs, and
other papers and documents in the possession or under the control of Debtor or
any computer service company from time to time acting for Debtor; and
 
(xvi)         cash and non-cash Proceeds of any and all of the foregoing.
 
"Commercial Tort Claim" has the meaning given such term in Section 9102(a)(13)
of the UCC and shall include, without limitation, those claims described on
Schedule 1 attached hereto.
 
"Commodity Account" has the meaning given such term in Section 9102(a)(14) of
the UCC.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Commodity Contract" has the meaning given such term in Section 9102(a)(15) of
the UCC.
 
"Copyright Collateral" shall mean all Copyrights, whether now owned or hereafter
acquired by Debtor, and shall include, without limitation, those listed on
Schedule 2 attached hereto.
 
"Copyrights" shall mean all copyrights, copyright registrations, and
applications for copyright registrations, including, without limitation, all
renewals and extensions thereof, the right to recover for all past, present, and
future infringements thereof, and all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.
 
"Deposit Account" has the meaning given such term in Section 9102(a)(29) of the
UCC.
 
"Documents" has the meaning given such term in Section 9102(a)(30) of the UCC.
 
"Equipment" has the meaning given such term in Section 9102(a)(33) of the UCC.
 
"Equity Collateral" shall mean Pledged Equity and Pledged Equity Proceeds.
 
"Event of Default" shall have the meaning specified in Section 14 of this
Agreement.
 
"Fixtures" has the meaning given such term in Section 9102(a)(41) of the UCC.
 
"General Intangibles" has the meaning given such term in Section 9102(a)(42) of
the UCC.
 
"Goods" has the meaning given such term in Section 9102(a)(44) of the UCC, and
shall include Motor Vehicles.
 
"Instruments" has the meaning given such term in Section 9102(a)(47) of the UCC.
 
"Intellectual Property" shall mean, collectively, all Copyright Collateral, all
Patent Collateral, and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how,
and trade secrets; (b) all licenses or user or other agreements granted to
Debtor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs, splash screens, films, masters, and
artwork; (d) all field repair data, sales data, and other information relating
to sales or service of products now or hereafter manufactured; (e) all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records, or
data; and (f) all licenses, consents, permits, variances, certifications, and
approvals of governmental agencies now or hereafter held by Debtor.
 
"Inventory" has the meaning given such term in Section 9102(a)(48) of the UCC.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Investment Property" has the meaning given such term in 9102(a)(49) of the UCC.
 
"Letter-of-Credit Right" has the meaning given such term in Section 9102(a)(51)
of the UCC.
 
"Lien" shall mean a pledge, assignment, lien, charge, mortgage, encumbrance, or
other security interest obtained under this Agreement or under any other
agreement or instrument with respect to any present or future assets, property,
contract rights, or revenues in order to secure the payment of indebtedness of
the party referred to in the context in which the term is used.
 
"Motor Vehicles" shall mean motor vehicles, tractors, trailers, and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
"Notes" shall mean all Promissory Notes or other debt instruments (including,
without limitation, bonds and debentures of any nature whatsoever) from time to
time issued to, or held by, Debtor.
 
"Obligations" shall mean (i) (x) the principal of and any interest on the Monto
Note (including, without limitation, any further advances), and (y) all other
obligations and liabilities of Debtor, whether now existing or hereafter
incurred, under, arising out of, or in connection with, the Monto Note and the
due performance and compliance by Debtor with all of the terms, conditions, and
agreements contained in the Monto Note; (ii) any and all sums advanced by
Secured Party in order to preserve the Collateral or preserve its Lien and
security interest in the Collateral; (iii) in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations, or liabilities
referred to in clauses (i) and (ii) above, all of the expenses of any exercise
by Secured Party of its rights hereunder, together with attorneys' fees and
court costs; and (iv) to the extent not otherwise included in clauses (i), (ii),
or (iii) above, all of Debtor's obligations set forth in this Agreement,
including, without limitation, Section 21.
 
"Patent Collateral" shall mean all Patents, whether now owned or hereafter
acquired by Debtor, and shall include, without limitation, those patents and
applications, registrations and recordings described in Schedule 3 attached
hereto.
 
"Patents" shall mean all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof, all income, royalties, damages, and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present, and future infringements thereof,
and all rights corresponding thereto throughout the world.
 
"Permitted Liens" has the meaning set forth in the Monto Note.
 
"Pledged Equity" shall mean (i) the shares of stock of, or partnership and other
ownership interest in, any entity, including, without limitation, the equity
interests described on Schedule 5, and any and all equity interests now or
hereafter issued in substitution, exchange or replacement therefor or with
respect thereto, and (ii) all ownership interests of any class or character of a
successor entity formed by or resulting from a consolidation or merger in which
any such issuer is not the surviving entity; in each case, whether now or
hereafter owned by Debtor, together with any certificates evidencing any of the
foregoing.
 
 
-4-

--------------------------------------------------------------------------------

 
 
"Pledged Equity Proceeds" shall mean all shares, securities, moneys, or property
representing a dividend on any of the Pledged Equity, or representing a
distribution or return of capital upon or in respect of the Pledged Equity, or
resulting from a split-up, revision, reclassification, or other like change of
the Pledged Equity or otherwise received in exchange therefor, and any
subscription warrants, rights, or options issued to the holders of, or otherwise
in respect of, the Pledged Equity.
 
"Proceeds" has the meaning given such term in Section 9102(a)(64) of the UCC.
 
"Promissory Notes" has the meaning given such term in Section 9102(a)(65) of the
UCC.
 
"Securities" has the meaning given such term in Section 8102(a)(15) of the UCC.
 
"Securities Account" has the meaning given such term in Section 8501(a) of the
UCC.
 
"Trademark Collateral" shall mean all Trademarks, whether now owned or hereafter
acquired by Debtor, and shall include, without limitation, those registered and
applied for trademarks, terms, designs and applications described in Schedule 4
attached hereto.  Notwithstanding the foregoing, the Trademark Collateral does
not and shall not include any Trademark that would be rendered invalid,
abandoned, void, or unenforceable by reason of its being included as part of the
Trademark Collateral.
 
"Trademarks" shall mean all trade names, trademarks and service marks, logos,
domain names, trademark and service mark registrations, and applications for
trademark and service mark registrations, including, without limitation, all
renewals of trademark and service mark registrations, all rights corresponding
thereto throughout the world, the right to recover for all past, present, and
future infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark, and service mark.
 
"UCC" shall mean the Uniform Commercial Code as in effect in the State of
California from time to time.
 
"Uncertificated Security" has the meaning given such term in Section 8102(a)(18)
of the UCC.
 
2.           Grant of Liens.  As security for the due and punctual payment and
performance in full of all Obligations (whether at the stated maturity, by
acceleration, or otherwise and whether now owing or incurred in the future),
Debtor hereby pledges, assigns, charges, delivers, and grants to Secured
Party, a continuing perfected first-priority (subject to Permitted
Liens) security interest in and a general Lien upon all of Debtor's right,
title, and interest in and to the Collateral and all additions thereto and
substitutions therefor, whether heretofore, now or hereafter received by or
delivered or transferred to Secured Party hereunder.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.           Continuing Security Interest.
 
(a)           This Agreement creates an assignment, pledge, charge, continuing
perfected, and, subject to any Permitted Lien, first-priority security interest
in, and general Lien upon, the Collateral and shall (i) remain in full force and
effect until all Obligations have been paid in full, (ii) be binding upon Debtor
and its successors, permitted transferees, and permitted assigns, and (iii)
inure, together with the rights and remedies of Secured Party hereunder, to the
benefit of Secured Party and its successors, transferees, and assigns.
 
(b)           Upon the indefeasible payment in full of all Obligations, the
assignments, pledges, charges, Liens, and security interests granted hereunder
shall terminate, and all rights to the Collateral shall revert to Debtor.  Upon
such termination, Secured Party will, at the sole expense of Debtor, execute and
deliver to Debtor such documents as Debtor shall reasonably request to evidence
such termination and Secured Party shall deliver and transfer such Collateral to
Debtor.
 
4.           Debtor Remains Liable.  Anything herein to the contrary
notwithstanding, (i) Debtor shall remain liable under any agreements which have
been (in whole or in part) pledged or assigned herein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed; (ii) the exercise by Secured Party of any of the rights
hereunder shall not release Debtor from any of its duties or obligations under
any such agreements; and (iii) Secured Party shall not have any obligation or
liability under any such agreements by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
5.           Delivery and Perfection.
 
(a)           Debtor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral, and agrees to take all such other actions and to
execute and deliver and file or cause to be filed such other instruments or
documents, as Secured Party may reasonably require in order to establish and
maintain a perfected, valid, and continuing security interest and Lien in the
Collateral in accordance with this Agreement and the UCC and other applicable
law.
 
(b)           Debtor shall, at the written request of Secured Party:
 
(i)            immediately deliver any and all Documents, Instruments, and
Chattel Paper (including, without limitation, any Certificates of Title)
evidencing or relating to the Collateral to Secured Party at the time and place
and manner specified in Secured Party's request;
 
(ii)           immediately execute (if applicable) and deliver to Secured
Party (or file or record in such offices as Secured Party may deem necessary or
appropriate) any and all financing and continuation statements, other
agreements, instruments, or other documents or amendments thereto, and perform
any acts which may be necessary (A) to create, perfect, preserve, or otherwise
protect the security interest and Liens granted herein or (B) to enable Secured
Party to exercise and enforce its rights hereunder;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(iii)           with respect to any Certificated Security not otherwise credited
to a Securities Account, Debtor shall immediately effect transfer thereof to
Secured Party (A) by physical delivery of such Certificated Security to Secured
Party endorsed to Secured Party or its nominee or in blank or (B) in the case of
a Certificated Security in registered form, by physical delivery of such
Certificated Security to Secured Party specially endorsed to Secured Party or
its nominee and thereafter reregistered in the name of Secured Party or their
nominee;
 
(iv)           with respect to any Uncertificated Security not otherwise
credited to a Securities Account, Debtor shall immediately (A) effect transfer
thereof to Secured Party by registration thereof on the books and records of the
issuer in the name of Secured Party or its nominee or (B) obtain the agreement
of the issuer of such Uncertificated Securities that it will comply with
instructions originated by Secured Party without further consent by the
registered owner, through a written agreement in form and substance satisfactory
to Secured Party; and
 
(v)           immediately mark all Certificates of Title in the manner specified
in a written notice of Secured Party to Debtor requesting such marking, to
evidence the fact that such Certificates of Title are subject to the security
interest and Lien of Secured Party granted herein.
 
(c)           Upon the written request of Secured Party, Debtor agrees
immediately to deliver to Secured Party, appropriately endorsed to the order of
Secured Party, any Notes, trade acceptance, Chattel Paper, or other Instrument
in which a security interest must be perfected by delivery or transfer of such
Collateral to a secured party, which are acquired by Debtor from time to time.
 
(d)           Notwithstanding Section 9207 of the UCC, Secured Party may hold as
additional security any Proceeds, including money and funds, received from the
Collateral, all of which shall constitute Collateral hereunder, and Secured
Party shall not be required to apply such money or funds to reduce the
Obligations other than as expressly set forth herein.
 
6.           Proceeds of Sale.  Nothing contained in this Agreement shall limit
or restrict in any way Secured Party's right to receive Proceeds of the
Collateral in any form in accordance with the provisions of this Agreement.  All
Proceeds that are received by Debtor contrary to the provisions of this
Agreement shall be received in trust for the benefit of Secured Party, shall be
segregated from other property or funds of Debtor and shall be forthwith paid
over to Secured Party as Collateral in the same form as so received (with any
necessary endorsement, document or instrument of transfer).
 
7.           Records and Information.  Debtor agrees to keep, at its office set
forth in Section 11(d), its records concerning the Collateral.  Debtor agrees to
promptly furnish to Secured Party such information concerning Debtor, the
Collateral, and any Account Debtor as Secured Party may reasonably request.
 
 
-7-

--------------------------------------------------------------------------------

 
 
8.           Inspection.  Debtor agrees, upon prior notice provided by Secured
Party, to permit Secured Party, through its officers and agents, to examine and
inspect the Collateral and all records pertaining thereto, and to make extracts
from such records as Secured Party may require.
 
9.           Use of Collateral.  Except upon the occurrence and during the
continuance of any Event of Default, Debtor may in the ordinary course of
Debtor's business use, consume, exhibit, demonstrate, sell, lease, or otherwise
dispose of its Inventory, in carrying on its businesses substantially in the
same manner as now conducted; provided, however, that a sale in the ordinary
course of business shall not include any transfer or sale in satisfaction,
partial or complete, of a debt owed by Debtor or any transfer or sale to any
shareholder or affiliate of Debtor for consideration less than the consideration
which would have been paid to Debtor by an unaffiliated third party in an arms'
length transaction; and provided further that any such disposition shall not be
unlawful or inconsistent with the terms of this Agreement or of any policy of
insurance covering such Collateral.
 
10.         No Disposition.  Debtor covenants and agrees that it will not sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as provided for in Section 9 hereof,
nor will it create, incur, or permit to exist any Lien on or with respect to any
of the Collateral, any interest therein, or any Proceeds thereof, except for the
Permitted Liens.
 
11.         Representations and Warranties.  Debtor represents, warrants and
covenants to Secured Party throughout the term of this Agreement that:
 
(a)           Debtor is and will be the sole legal and beneficial owner of all
of the Collateral now owned or hereafter acquired free and clear of any Lien,
security interest, assignment, option, or other charge or encumbrance, except
for the Permitted Liens;
 
(b)           This Agreement has been duly and validly authorized by Debtor and
executed and delivered by Debtor and constitutes the legal, valid, and binding
obligation of Debtor, enforceable against Debtor in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium, or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)) and, subject
to the performance of the relevant procedures as specified in Section 5 herein
with respect to such Collateral, creates a valid, binding, enforceable, and
first priority perfected security interest in and general first Lien upon all of
the Collateral (subject to Permitted Liens), and Debtor is duly authorized to
make all filings and take all other actions necessary or desirable to perfect
and to continue perfected such security interest;
 
(c)           As of the date hereof and on the date of delivery or transfer to
Secured Party of any Collateral under this Agreement, Debtor has good and
marketable title to the Collateral, subject to Permitted Liens;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(d)           The office where Debtor maintains all records relating to the
Collateral is located at:
 

 
William Rast Licensing, LLC
1212 South Flower Street
Fifth Floor
Los Angeles, California 90015
 

(e)           Debtor is a limited liability company duly organized and validly
existing under the laws of the State of California;
 
(f)            Debtor's exact legal name as that name appears on Debtor's
Articles of Organization and Debtor's organization identification number issued
by its State of incorporation is as follows:
 

 
Legal Name
Identification Number
 
 
WILLIAM RAST LICENSING, LLC
200624310013
 

(g)           All Pledged Equity in which Debtor currently has or shall
hereafter acquire an interest is and will be, as applicable, duly authorized,
validly existing, fully paid, and non-assessable (in the case of any equity
interest in a corporation) and duly issued and outstanding (in the case of any
equity interest in any other entity), and none of such Pledged Equity is or will
be subject to any contractual restriction, or any restriction under the charter,
by-laws, partnership agreement, or other organizational document of the
respective issuer, upon the transfer of such Pledged Equity;
 
(h)           As of the date hereof, any and all equity interests owned directly
or indirectly by Debtor in any Person are described on Schedule 5 attached
hereto, and Debtor owns the equity interests set forth opposite its name on
Schedule 5 free and clear of Liens other than Permitted Liens;
 
(i)            Except pursuant to licenses and other user agreements entered
into by the Debtor in the ordinary course of Debtor's business, Debtor owns and
possesses the right to use, and has done nothing to authorize or enable any
other Person to use, any Copyright, Patent or Trademark owned or used by Debtor
on the date hereof, and all registrations therefor are valid and in full force
and effect;
 
(j)           To Debtor's knowledge, (i) there is no violation by others of any
right of Debtor with respect to any Copyright, Patent or Trademark of Debtor and
(ii) Debtor is not infringing in any respect upon any Copyright, Patent or
Trademark of any other Person; and no proceedings have been instituted, are
pending or, to Debtor's knowledge, have been threatened against Debtor, and no
claim against Debtor has been received by Debtor, alleging any such violation;
 
(k)           As of the date hereof, Debtor has no Commercial Tort Claims other
than those described in Schedule 1 attached hereto and Debtor hereby covenants
and agrees that it shall provide Secured Party with prompt written notice of
each Commercial Tort Claim, and any judgment, settlement or other disposition
thereof and will take such action as the Secured Party may request to grant and
perfect a security interest therein in favor of the Secured Party;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(l)            As of the date hereof, Debtor has no Copyrights registered, or
subject to pending applications, with the United States Copyright Office
("USCO"), or any similar office or agency in the United States of America, or
elsewhere other than those described on Schedule 2 attached hereto;
 
(m)           As of the date hereof, Debtor has no Patents registered, or
subject to pending applications, in the United States Patent and Trademark
Office ("USPTO"), or to the best knowledge of Debtor, any similar office or
agency in the United States of America other than those described on Schedule 3
attached hereto;
 
(n)           As of the date hereof, Debtor has no Trademarks registered, or
subject to pending applications, in the USPTO, or to the best knowledge of
Debtor, any similar office or agency in the United States of America other than
those described in Schedule 4 attached hereto;
 
(o)           As of the date hereof, Schedule 6 attached hereto sets forth each
of the licenses owned or held by or on behalf of Debtor and all other
Intellectual Property of Debtor other than the Intellectual Property otherwise
set forth in the other Schedules hereto;
 
(p)           To the best of Debtor's knowledge, there are no actions, suits,
proceedings or investigations pending or threatened in writing against Debtor
before any governmental authority which could reasonably be expected to cause
any portion of the Intellectual Property to be adjudged invalid or
unenforceable, in whole or in part;
 
(q)           Debtor authorizes Secured Party to modify this Agreement by
amending the Schedules hereto to include any new Intellectual Property, renewal
thereof or any Intellectual Property applied for and obtained hereafter; and
Debtor shall, upon request of Secured Party from time to time execute and
deliver to Secured Party any and all assignments, agreements, instruments,
documents and such other papers as may be requested by Secured Party to evidence
the assignment of a security interest in each such Intellectual Property; and
 
(r)           As of the date hereof, Debtor has no deposit, brokerage,
securities or other similar accounts other than those set forth opposite its
name on Schedule 7 attached hereto.
 
12.           Covenants.
 
(a)           Debtor shall:
 
(i)            Maintain, or cause to be maintained, all items of the Collateral
in good condition and repair, ordinary wear and tear excepted in the case of
Equipment, and pay, or cause to be paid, the costs of repairs to or maintenance
of that Collateral which is of a type that could be repaired or maintained;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(ii)           Take all steps to preserve and protect the portion of the
Collateral owned by it, including, with respect to the Intellectual Property,
the filing of any renewal affidavits and applications;
 
(iii)           Not use any Collateral in violation of law or any applicable
policy of insurance;
 
(iv)          Pay or cause to be paid when due all taxes, assessments, and other
charges relating to the Collateral or this Agreement and reimburse Secured
Party for all costs of and fees incurred in connection with any filing of the
documents and instruments referred to in Section 5;
 
(v)           Not change its: (a) name or the name under which it does business;
(b) chief executive office; (c) type of organization; (d) jurisdiction of
organization; or (e) other legal structure without at least 30 day's prior
written notice to Secured Party.  Prior to effectuating any change described in
the preceding sentence, Debtor shall take or cause to be taken all actions
deemed by Secured Party to be necessary or desirable to prevent any financing or
continuation statement from becoming seriously misleading or rendered
ineffective, or the security interests granted herein from becoming unperfected
or the relative priority thereof otherwise impaired, as a result of such removal
or change;
 
(vi)          Perform and observe all the material terms and provisions of any
agreement for the sale or lease of goods, or any agreement for the rendering of
services, giving rise to an Account to be performed or observed by it, maintain
any such agreement in full force and effect, enforce any such agreement in
accordance with its terms, and take all such action to such end as may be from
time to time reasonably requested by Secured Party;
 
(vii)          Immediately notify Secured Party if it knows or has reason to
know of any reason why any applicable registration or recording of any Patent
Collateral, Trademark Collateral or Copyright Collateral may become abandoned,
canceled, invalidated or unenforceable;
 
(viii)         Render any assistance, as Secured Party may solely determine is
necessary, to Secured Party in any proceeding before the USPTO, the USCO, any
federal or state court, or any similar office or agency in the United States of
America, or any State therein, to maintain any Patent Collateral, Trademark
Collateral or Copyright Collateral and to protect Secured Party's security
interest therein, including, without limitation, filing of renewals, affidavits
of use, affidavits of incontestability and opposition, interference, and
cancellation proceedings;
 
(ix)           Immediately notify Secured Party if Debtor learns of any use by
any Person of any term or design likely to cause confusion with any of the
Trademark Collateral, or of any use by any Person of any other process or
product which infringes upon any of the Trademark Collateral in a manner which
is material to Debtor's business, and if requested by Secured Party, Debtor, at
its expense, shall join with Secured Party in such action as Secured Party in
Secured Party's discretion may reasonably deem advisable for the protection of
Secured Party's interest in and to the Trademark Collateral;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(x)           Assume all responsibility and liability arising from the use of
the Intellectual Property, and Debtor hereby indemnifies and holds Secured Party
harmless from and against any claim, suit, loss, damage or expense (including
attorneys' fees) arising out of any alleged defect in any product manufactured,
promoted, or sold by Debtor in connection with any Intellectual Property or out
of the manufacture, promotion, labeling, sale, or advertisement of any such
product by Debtor;
 
(xi)           Immediately notify Secured Party in writing of any adverse
determination in any proceeding in the USPTO, USCO, or any other foreign or
domestic governmental authority, court or body, Debtor becomes aware of
regarding Debtor's claim of ownership in any of the Trademark Collateral, Patent
Collateral or Copyright Collateral, and in the event of any infringement of any
Trademark, Patent or Copyright owned by Debtor by a third party which is
material to Debtor's business, Debtor shall promptly notify Secured Party of
such infringement and sue for and diligently pursue damages for such
infringement, and if Debtor shall fail to take such action within one (1) month
after such notice is given to Secured Party, Secured Party may, but shall not be
required to, itself take such action in the name of Debtor, and Debtor hereby
appoints Secured Party the true and lawful attorney of Debtor, for it and in its
name, place and stead, on behalf of Debtor, solely, without limitation on any
other rights of Secured Party under this Agreement, to commence judicial
proceedings in any court or before any other tribunal to enjoin and recover
damages for such infringement, any such damages due to Debtor, net of costs and
attorneys' fees, to be applied to the Obligations;
 
(xii)           (A) Maintain, with responsible insurance companies, insurance
covering the Collateral against such insurable losses as is required by the
Transaction Documents and as is consistent with sound business practice, (B)
cause Secured Party to be designated as loss payee (as customary for secured
parties based on the type of insurance) with respect to all insurance (whether
or not required by the Transaction Documents), (C) obtain the written agreement
of the insurers that such insurance shall not be cancelled, terminated or
materially modified to the detriment of Secured Party without at least 30 days'
prior written notice to Secured Party, and (D) furnish copies of such insurance
policies or certificates to Secured Party immediately upon request therefor and
otherwise comply with the terms and provisions of the Transaction Documents with
respect to such insurance coverage; and
 
 
-12-

--------------------------------------------------------------------------------

 
 
(xiii)           with respect to the Copyright Collateral, at its sole expense,
do, make, execute and deliver all such additional and further acts, things,
deeds, assurances, and instruments, in each case in form and substance
satisfactory to Secured Party, relating to the creation, validity, or perfection
of the security interests provided for in this Agreement under 35 U.S.C. Section
261, 15 U.S.C. Section 1051 et seq., 17 U.S.C. Sections 101, 201 et seq., the
UCC or other Law of the United States of America, the State of California, other
States or any other domestic or foreign jurisdiction as Secured Party may from
time to time reasonably request, and shall take all such other action as Secured
Party may reasonably require to perfect Secured Party's security interest in any
of the Copyright Collateral and to completely vest in and assure to Secured
Party its rights hereunder in any of the Copyright Collateral.
 
13.           Further Assurances and Protections.
 
(a)           Debtor shall at its expense do, file, record, make, execute, and
deliver all such acts, notices, instruments, statements, or other documents as
Secured Party may request to perfect, preserve, or otherwise protect the
security interest and Liens of Secured Party in the Collateral or any part
thereof or to give effect to the rights, powers, and remedies of Secured
Party under this Agreement;
 
(b)           Debtor will give prompt written notice to Secured Party of, and
defend the Collateral against, any suit, action, or proceeding related to the
Collateral or which could adversely affect the security interests and Liens
granted hereunder; and
 
(c)           Debtor authorizes Secured Party to have this or any other similar
agreement recorded or filed with the USCO, USPTO or other appropriate federal,
state or foreign government office.
 
14.           Events of Default.  The occurrence of any of the following events
or conditions shall constitute an event of default (each an "Event of Default")
under this Agreement:
 
(a)           The occurrence of an Event of Default as defined in the Monto
Note; or
 
(b)           The failure or refusal by Debtor to perform, or the breach or
violation of, any of the terms, obligations, covenants, or warranties of this
Agreement, and that failure or refusal continues unremedied for five (5)
business days after such failure or refusal.
 
15.           Remedies upon an Event of Default.  On and after the occurrence
and continuance of an Event of Default, Secured Party may, in its discretion:
 
(a)           request that Debtor, and upon such request Debtor shall, assemble
the Collateral at such place or places convenient to Secured Party designated in
such request;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           enforce collection of any of the Collateral by suit or any other
lawful means available to Secured Party, or demand, collect, or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral;
 
(c)           surrender, release, or exchange or otherwise modify the terms of
all or any part of the Collateral, or compromise or extend or renew for any
period any indebtedness thereunder or evidenced thereby;
 
(d)           assert all other rights and remedies of a secured party under the
UCC (whether or not in effect in any applicable jurisdiction) and all other
applicable law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase, or otherwise
retain, liquidate, or dispose of all or any portion of the Collateral.  The
proceeds of any collection, liquidation, or other disposition of the Collateral
shall be applied by Secured Party first to the payment of all expenses
(including, without limitation, all fees, taxes, reasonable attorneys' fees and
legal expenses) incurred by Secured Party in connection with retaking, holding,
collecting, or liquidating the Collateral.  The balance of such proceeds, if
any, shall, to the extent permitted by law, be applied to the payment of the
Obligations (i) first, to payment of that portion of the Obligations
constituting fees, expenses and indemnities owed to Secured Party, (ii) second,
to payment of that portion of the Obligations constituting interest owed to
Secured Party, (iii) third, to payment of that portion of the Obligations
constituting unpaid principal of the Monto Note, (iv) fourth, to pay any other
Obligations owed to Secured Party, and (v) finally, the balance, if any, after
all of the Obligations have been indefeasibly paid in full, to Debtor or as
otherwise required by law.  In case of any deficiency, Debtor shall, whether or
not then due, remain liable therefor.  If notice prior to disposition of the
Collateral or any portion thereof is necessary under applicable law, written
notice mailed to Debtor at its notice address specified on the signature page
hereof five (5) business days prior to the date of such disposition shall
constitute reasonable notice, but notice given in any other reasonable manner
shall be sufficient.  Without precluding any other methods of sale or other
disposition, the sale or other disposition of the Collateral or any portion
thereof shall have been made in a commercially reasonable manner if conducted in
conformity with reasonable commercial practices of creditors disposing of
similar property; but in any event Secured Party may sell, lease, deliver, grant
options to purchase or otherwise retain, liquidate or dispose such Collateral on
such terms and to such purchaser(s) (including Secured Party) as Secured
Party in its absolute discretion may choose, and for cash or for credit or for
future delivery, without assuming any credit risk, at public or private sale or
other disposition, without demand of performance, and without any obligation to
advertise or give notice of any kind other than that necessary under applicable
law.  Debtor hereby waives and releases to the fullest extent permitted by law
any right or equity of redemption with respect to the Collateral, whether before
or after sale or other disposition hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Obligations or
otherwise.  At any such sale or other disposition, unless prohibited by
applicable law, Secured Party may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption.  Secured
Party shall not be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall it be under any obligation
to take any action whatsoever with regard thereto.
 
Secured Party shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale pursuant to this Agreement
conducted in a commercially reasonable manner.  Debtor hereby waives any claims
against Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Obligations, even if Secured Party accepts the first offer
received and does not offer the Collateral to more than one offeree.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws,
Secured Party may be compelled, with respect to any sale of all or any part of
the Collateral, to limit purchasers to those who will agree, among other things,
to acquire the relevant Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Debtor acknowledges that any
such private sale may be at prices and on terms less favorable to Secured
Party than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner and that Secured
Party shall have no obligation to engage in public sales and no obligation to
delay the sale of any Collateral for the period of time necessary to enable the
registration of the Collateral or related transaction so as to permit a public
offer to be made with respect thereto;
 
(e)           license or sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Intellectual Property
included in the Collateral throughout the world for such term or terms, on such
conditions and in such manner as Secured Party shall in its sole discretion
determine;
 
(f)           without assuming any obligation or liability thereunder, at any
time and from time to time, in its sole discretion, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of Debtor in, to and under any of its Intellectual Property and take or
refrain from taking any action under any thereof, and Debtor releases Secured
Party from liability for, and agrees to hold Secured Party free and harmless
from and against any claims and expenses arising out of, any lawful action so
taken or omitted to be taken with respect thereto, except for claims and
expenses arising from Secured Party's gross negligence or willful misconduct;
 
(g)           make a request upon Debtor (which shall not be construed as
implying any limitation on the rights or powers of Secured Party), and upon such
request Debtor shall, execute and deliver to Secured Party a power of attorney,
in form and substance satisfactory to Secured Party, for the implementation of
any sale, lease, license or other disposition of Intellectual Property owned by
Debtor or any such action related thereto.  In connection with any such
disposition, but subject to any confidentiality provisions imposed on Debtor in
any license or similar agreement, Debtor will supply to Secured Party its
know-how and expertise relating to the relevant Intellectual Property, and its
customer lists and other records relating to such Intellectual Property and to
the distribution of said products or services;
 
(h)           to the extent not already so transferred, transfer all or any part
of the Collateral into Secured Party's name or the name of their nominee or
nominees; and
 
 
-15-

--------------------------------------------------------------------------------

 
 
(i)           give all consents, waivers, and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (Debtor hereby irrevocably constituting and appointing Secured
Party the proxy and attorney-in-fact of Debtor, with full power of substitution
to do so), including, without limitation, the exercise of all voting, consensual
and other powers of ownership pertaining to the Collateral.
 
16.           Secured Party Appointed Attorney-in-Fact.  Without limiting any
rights or powers granted to Secured Party pursuant to this Agreement, applicable
law or otherwise, Debtor hereby appoints Secured Party as its attorney-in-fact,
with full power and authority in the place and stead of Debtor and in the name
of Debtor or otherwise, from time to time in Secured Party's discretion to take
any and all action and to execute, file and record any and all instruments,
agreements, and documents which Secured Party may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to
execute any assignment of Intellectual Property to Secured Party or other
transferee, and to receive, endorse and collect all instruments made or payable
to Debtor representing any Proceeds in respect of the Collateral or any part
thereof and to give full discharge for the same.  The appointment set forth in
this Section 16 is coupled with an interest and is irrevocable.
 
17.           Secured Party May Perform.  If Debtor fails to perform any
agreement, covenant, or obligation contained herein, Secured Party may itself
perform, or cause performance of such agreement, covenant or obligation and the
expenses and costs of Secured Party incurred in connection therewith shall be
payable by Debtor.
 
18.           Security Interest Absolute.  All rights of Secured Party and all
Liens hereunder, and all obligations of Debtor hereunder, shall be absolute and
unconditional irrespective of:
 
(a)           lack of validity or enforceability of this Agreement, the Monto
Note or any of the other Transaction Documents;
 
(b)           any change in the time, manner, or place of payment of, or in any
other term of any or all of the Obligations or any amendment or waiver of any
provision of this Agreement, the Monto Note or any of the other Transaction
Documents;
 
(c)           any release or non-perfection of any portion of the Collateral or
any exchange, release, or non-perfection of any other collateral, or any
release, amendment, or waiver of any guaranty for all or any of the Obligations;
or
 
(d)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of Debtor in respect of the Obligations or this
Agreement, the Monto Note or any of the other Transaction Documents.
 
19.           Secured Party's Duties.  The powers conferred to Secured
Party hereunder are solely to protect Secured Party's interest in the Collateral
and shall not impose any duty upon it to exercise any such powers except for the
safe custody of any Collateral or any portion thereof in its possession, and
Secured Party shall exercise that standard of care with respect to the
Collateral in its possession which it exercises in the administration of its own
assets and property; provided, however, that Secured Party shall not in any
event be liable for any action taken or omitted with respect to the Collateral
or this Agreement in good faith and in the absence of gross negligence or
willful misconduct.  Secured Party shall have no duty as to the Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to the Collateral.
 
 
-16-

--------------------------------------------------------------------------------

 
 
20.           Rights Cumulative.  The rights, powers, and remedies of Secured
Party under this Agreement shall be in addition to all rights, powers, and
remedies given to Secured Party by virtue of any statute or rule of law or any
agreement, all of which rights, powers and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Secured Party's
security interest, Lien, and assignment in the Collateral.
 
21.           Indemnity and Expenses.
 
(a)           Secured Party shall not have any liability to any Person and shall
be indemnified and held harmless by Debtor for any liability incurred by reason
of taking or refraining from taking any action with respect to the Collateral,
except in the case of Secured Party's gross negligence or willful
misconduct.  Debtor agrees to indemnify Secured Party from and against any and
all claims, losses, and liabilities arising out of or connected with this
Agreement (including, without limitation, enforcement of this Agreement), except
such claims, losses, or liabilities resulting solely from Secured Party's gross
negligence or willful misconduct.  This Section 21(a) shall survive any
termination of this Agreement.
 
(b)           Debtor agrees to pay all expenses, costs, and disbursements
incurred by Secured Party (including, without limitation, all attorneys' fees
and other legal expenses incurred by Secured Party in connection therewith) in
connection with (i) retaking, holding, collecting, preparing for sale, and
selling or otherwise realizing upon, liquidating, or disposing of the
Collateral, (ii) the enforcement of its rights hereunder upon the occurrence and
during the continuance of an Event of Default, (iii) the performance by Secured
Party of any agreement, covenant, or obligation of Debtor contained herein that
Debtor has failed or refused to perform, and (v) the participation or other
involvement of Secured Party with (x) bankruptcy, insolvency, receivership,
foreclosure, winding up, or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise, or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of Secured Party in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings, and (z) workout, restructuring, or other negotiations or
proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated).
 
22.           Amendment or Waiver.  Neither this Agreement nor any terms hereof
may be changed, waived, discharged, or terminated unless such change, waiver,
discharge or termination is in writing signed by the parties hereto.
 
23.           Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing  and
mailed or delivered: if to Debtor, at the address specified immediately below
Debtor's name on the signature page hereof; and if to Secured Party at its
address specified immediately below its name on the signature page hereof; or at
such other address as shall be designated by any party in a written notice to
the other parties hereto.  All such notices and communications shall, when
mailed, be effective three business days after deposit in the mails, and shall,
when delivered, be effective upon delivery of such notice.
 
 
-17-

--------------------------------------------------------------------------------

 

 
24.           No Waiver.  No failure or delay on the part of Secured Party in
exercising any right, power or privilege hereunder or under the UCC or any other
applicable law shall operate as a waiver hereof or thereof; nor shall any single
or partial exercise of any right, power, or privilege hereunder or under the UCC
or any other applicable law preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder or thereunder.  No
notice to or demand on Secured Party in any case shall entitle Debtor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Secured Party to any other or further
action in any circumstances without notice or demand.
 
25.           Severability of Provisions.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of that prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of that provision in any other
jurisdiction.
 
26.           Non-Assignment.  Debtor shall not have the right to assign its
rights or delegate its obligations hereunder or any part thereof to any other
person without Secured Party's prior written consent.  This Agreement shall be
binding upon any successors or assigns of Debtor, and shall benefit any
successors or assigns of Secured Party.
 
27.           Integration of Terms.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.
 
28.           Governing Law.
 
(a)      This Agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the law of the State of
California without regard to choice of law principles thereof that would cause
the laws of any other jurisdiction to apply.
 
29.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 


 
[Signature Page Follows]
 
 
-18-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.
 
DEBTOR:



 
WILLIAM RAST LICENSING, LLC,
   
a California limited liability company
           
By:
 
   
Name:
 
   
Title:
 
 




 
Address:
William Rast Licensing, LLC
 
 
1212 South Flower St., Fifth Floor
 
 
Los Angeles, CA 90015
 
 
Attn: _______________
     

SECURED PARTY:



 
MONTO HOLDINGS (PTY) LTD.
                   
By:
 
   
Name:
 
   
Title:
 
           
Address:
   







 
 
 

--------------------------------------------------------------------------------

 